Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 1 of 154 Page ID
                                  #:7702
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 2 of 154 Page ID
                                  #:7703
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 3 of 154 Page ID
                                  #:7704
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 4 of 154 Page ID
                                  #:7705
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 5 of 154 Page ID
                                  #:7706
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 6 of 154 Page ID
                                  #:7707
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 7 of 154 Page ID
                                  #:7708
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 8 of 154 Page ID
                                  #:7709
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 9 of 154 Page ID
                                  #:7710
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 10 of 154 Page ID
                                   #:7711
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 11 of 154 Page ID
                                   #:7712
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 12 of 154 Page ID
                                   #:7713
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 13 of 154 Page ID
                                   #:7714
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 14 of 154 Page ID
                                   #:7715
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 15 of 154 Page ID
                                   #:7716
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 16 of 154 Page ID
                                   #:7717
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 17 of 154 Page ID
                                   #:7718
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 18 of 154 Page ID
                                   #:7719
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 19 of 154 Page ID
                                   #:7720
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 20 of 154 Page ID
                                   #:7721
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 21 of 154 Page ID
                                   #:7722
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 22 of 154 Page ID
                                   #:7723
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 23 of 154 Page ID
                                   #:7724
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 24 of 154 Page ID
                                   #:7725
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 25 of 154 Page ID
                                   #:7726
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 26 of 154 Page ID
                                   #:7727
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 27 of 154 Page ID
                                   #:7728
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 28 of 154 Page ID
                                   #:7729
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 29 of 154 Page ID
                                   #:7730
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 30 of 154 Page ID
                                   #:7731
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 31 of 154 Page ID
                                   #:7732
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 32 of 154 Page ID
                                   #:7733
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 33 of 154 Page ID
                                   #:7734
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 34 of 154 Page ID
                                   #:7735
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 35 of 154 Page ID
                                   #:7736
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 36 of 154 Page ID
                                   #:7737
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 37 of 154 Page ID
                                   #:7738
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 38 of 154 Page ID
                                   #:7739
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 39 of 154 Page ID
                                   #:7740
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 40 of 154 Page ID
                                   #:7741
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 41 of 154 Page ID
                                   #:7742
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 42 of 154 Page ID
                                   #:7743
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 43 of 154 Page ID
                                   #:7744
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 44 of 154 Page ID
                                   #:7745
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 45 of 154 Page ID
                                   #:7746
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 46 of 154 Page ID
                                   #:7747
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 47 of 154 Page ID
                                   #:7748
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 48 of 154 Page ID
                                   #:7749
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 49 of 154 Page ID
                                   #:7750
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 50 of 154 Page ID
                                   #:7751
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 51 of 154 Page ID
                                   #:7752
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 52 of 154 Page ID
                                   #:7753
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 53 of 154 Page ID
                                   #:7754
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 54 of 154 Page ID
                                   #:7755
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 55 of 154 Page ID
                                   #:7756
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 56 of 154 Page ID
                                   #:7757
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 57 of 154 Page ID
                                   #:7758
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 58 of 154 Page ID
                                   #:7759
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 59 of 154 Page ID
                                   #:7760
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 60 of 154 Page ID
                                   #:7761
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 61 of 154 Page ID
                                   #:7762
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 62 of 154 Page ID
                                   #:7763
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 63 of 154 Page ID
                                   #:7764
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 64 of 154 Page ID
                                   #:7765
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 65 of 154 Page ID
                                   #:7766
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 66 of 154 Page ID
                                   #:7767
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 67 of 154 Page ID
                                   #:7768
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 68 of 154 Page ID
                                   #:7769
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 69 of 154 Page ID
                                   #:7770
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 70 of 154 Page ID
                                   #:7771
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 71 of 154 Page ID
                                   #:7772
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 72 of 154 Page ID
                                   #:7773
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 73 of 154 Page ID
                                   #:7774
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 74 of 154 Page ID
                                   #:7775
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 75 of 154 Page ID
                                   #:7776
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 76 of 154 Page ID
                                   #:7777
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 77 of 154 Page ID
                                   #:7778
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 78 of 154 Page ID
                                   #:7779
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 79 of 154 Page ID
                                   #:7780
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 80 of 154 Page ID
                                   #:7781
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 81 of 154 Page ID
                                   #:7782
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 82 of 154 Page ID
                                   #:7783
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 83 of 154 Page ID
                                   #:7784
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 84 of 154 Page ID
                                   #:7785
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 85 of 154 Page ID
                                   #:7786
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 86 of 154 Page ID
                                   #:7787
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 87 of 154 Page ID
                                   #:7788
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 88 of 154 Page ID
                                   #:7789
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 89 of 154 Page ID
                                   #:7790
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 90 of 154 Page ID
                                   #:7791
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 91 of 154 Page ID
                                   #:7792
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 92 of 154 Page ID
                                   #:7793
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 93 of 154 Page ID
                                   #:7794
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 94 of 154 Page ID
                                   #:7795
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 95 of 154 Page ID
                                   #:7796
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 96 of 154 Page ID
                                   #:7797
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 97 of 154 Page ID
                                   #:7798
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 98 of 154 Page ID
                                   #:7799
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 99 of 154 Page ID
                                   #:7800
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 100 of 154 Page ID
                                    #:7801
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 101 of 154 Page ID
                                    #:7802
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 102 of 154 Page ID
                                    #:7803
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 103 of 154 Page ID
                                    #:7804
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 104 of 154 Page ID
                                    #:7805
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 105 of 154 Page ID
                                    #:7806
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 106 of 154 Page ID
                                    #:7807
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 107 of 154 Page ID
                                    #:7808
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 108 of 154 Page ID
                                    #:7809
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 109 of 154 Page ID
                                    #:7810
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 110 of 154 Page ID
                                    #:7811
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 111 of 154 Page ID
                                    #:7812
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 112 of 154 Page ID
                                    #:7813
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 113 of 154 Page ID
                                    #:7814
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 114 of 154 Page ID
                                    #:7815
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 115 of 154 Page ID
                                    #:7816
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 116 of 154 Page ID
                                    #:7817
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 117 of 154 Page ID
                                    #:7818
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 118 of 154 Page ID
                                    #:7819
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 119 of 154 Page ID
                                    #:7820
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 120 of 154 Page ID
                                    #:7821
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 121 of 154 Page ID
                                    #:7822
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 122 of 154 Page ID
                                    #:7823
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 123 of 154 Page ID
                                    #:7824
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 124 of 154 Page ID
                                    #:7825
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 125 of 154 Page ID
                                    #:7826
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 126 of 154 Page ID
                                    #:7827
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 127 of 154 Page ID
                                    #:7828
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 128 of 154 Page ID
                                    #:7829
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 129 of 154 Page ID
                                    #:7830
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 130 of 154 Page ID
                                    #:7831
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 131 of 154 Page ID
                                    #:7832
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 132 of 154 Page ID
                                    #:7833
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 133 of 154 Page ID
                                    #:7834
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 134 of 154 Page ID
                                    #:7835
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 135 of 154 Page ID
                                    #:7836
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 136 of 154 Page ID
                                    #:7837
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 137 of 154 Page ID
                                    #:7838
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 138 of 154 Page ID
                                    #:7839
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 139 of 154 Page ID
                                    #:7840
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 140 of 154 Page ID
                                    #:7841
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 141 of 154 Page ID
                                    #:7842
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 142 of 154 Page ID
                                    #:7843
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 143 of 154 Page ID
                                    #:7844
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 144 of 154 Page ID
                                    #:7845
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 145 of 154 Page ID
                                    #:7846
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 146 of 154 Page ID
                                    #:7847
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 147 of 154 Page ID
                                    #:7848
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 148 of 154 Page ID
                                    #:7849
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 149 of 154 Page ID
                                    #:7850
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 150 of 154 Page ID
                                    #:7851
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 151 of 154 Page ID
                                    #:7852
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 152 of 154 Page ID
                                    #:7853
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 153 of 154 Page ID
                                    #:7854
Case 2:16-cv-06603-PSG-PLA Document 231-4 Filed 12/02/19 Page 154 of 154 Page ID
                                    #:7855
